Citation Nr: 1514088	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  09-18 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a migraine headache disability.

2.  Entitlement to service connection for fibromyalgia, to include as a manifestation of undiagnosed illness under 38 U.S.C.A. § 1117.

3.  Entitlement to service connection for chronic fatigue syndrome, to include as a manifestation of undiagnosed illness under 38 U.S.C.A. § 1117.

4.  Entitlement to service connection for unspecified joint pain and/or insomnia, to include as a manifestation of undiagnosed illness under 38 U.S.C.A. § 1117.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1976, April 1978 to June 1986, and November 1990 to November 1991, with additional Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) St. Petersburg, Florida.  The RO in Houston, Texas, currently has jurisdiction over the Veteran's case.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in July 2014.  A transcript of this hearing is of record.

In September 2014, the Board, in pertinent part, remanded the current appellate claims for further development to include a new VA examination.  Such an examination was accomplished in December 2014, and, as detailed below, the Board finds it is adequate for resolution of fibromyalgia and chronic fatigue syndrome claims.  All other development directed by the Board in regard to these claims appears to have been substantially accomplished.  Accordingly, a new remand is not required for these claims in order to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Despite the foregoing, for the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is still required regarding the headache, joint pain and insomnia claims.  Consequently, these claims are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran had active service in the Southwest Asia Theater of operations during the Persian Gulf War.

2.  The competent medical evidence does not reflect the Veteran has been diagnosed with fibromyalgia at any time during the pendency of this case, or analogous symptoms manifested to a compensable degree. 

3.  The competent medical evidence does not reflect the Veteran has been diagnosed with chronic fatigue syndrome at any time during the pendency of this case, or analogous symptoms manifested to a compensable degree.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for fibromyalgia, to include as a manifestation of undiagnosed illness under 38 U.S.C.A. § 1117, are not met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2014).

2.  The criteria for a grant of service connection for chronic fatigue syndrome, to include as a manifestation of undiagnosed illness under 38 U.S.C.A. § 1117, are not met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

The United States Court of Appeals for Veterans Claims (Court) has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the Veteran was sent pre-adjudication notice via a letter dated in December 2006, which is clearly prior to the May 2007 rating decision that is the subject of this appeal.  He was also sent additional notification via letters dated in October 2012 and July 2013, followed by readjudication of the appeal by Supplemental Statements of the Case (SSOCs) which "cures" the timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  

The aforementioned letters, in pertinent part, informed the Veteran of what was necessary to substantiate his current appellate claims, what information and evidence he must submit, what information and evidence will be obtained by VA, as well as the information and evidence used by VA to determine disability rating(s) and effective date(s).  Accordingly, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Consequently, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist has been satisfied regarding the fibromyalgia and chronic fatigue syndrome claims.  The Veteran's service treatment records are on file, as are various post-service medical records.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, to include at the July 2014 Board hearing.  Nothing indicates the Veteran has identified the existence of any relevant evidence that has not been obtained or requested.  For example, he has not identified outstanding evidence which diagnoses fibromyalgia or chronic fatigue syndrome.  Moreover, he was accorded VA medical examinations in February and December 2014 which concluded he did not have the claimed disabilities.  VA examiners are presumed qualified to render competent medical opinion(s).  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  No inaccuracies or prejudice is demonstrated with respect to the examination findings regarding these claims.  Accordingly, the Board finds that these examinations are adequate for resolution of this case.  Consequently, the Board finds that the duty to assist the Veteran has been satisfied in this case.

With respect to the aforementioned July 2014 hearing, Bryant v. Shinseki, 23 Vet. App. 488 (2010) held that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted that they were looking to link the claimed disabilities to service, and asked questions to clarify the Veteran's contentions and medical treatment history.  Moreover, the Veteran, through his testimony and other statements of record, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the July 2014 hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied. 

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Legal Criteria and Analysis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

The Veteran had active service in the Southwest Asia Theater of operations during the Persian Gulf War.  Under 38 C.F.R. § 3.317, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War. 

For a disability due to undiagnosed illness and medically unexplained chronic multi-symptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  See 76 Fed. Reg. 81,834 (Dec. 29, 2011) (codified at 38 C.F.R. § 3.317(a) (1)).  For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  A medically unexplained chronic multi-symptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multi-symptom illness.  A "medically unexplained chronic multi-symptom illness" contemplates a "diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a) (2) (ii).

Presumptive service connection is warranted for certain infectious diseases: (i) Brucellosis; ii) Campylobacter jejuni; (iii) Coxiella burnetii (Q fever); (iv) Malaria; (v) Mycobacterium tuberculosis; (vi) Nontyphoid Salmonella; (vii) Shigella; (viii) Visceral leishmaniasis; and (ix) West Nile virus. 38 C.F.R. § 3.317(c)(1-2).  The diseases listed in paragraph 38 C.F.R. § 3.317(c)(2)  will be considered to have been incurred in or aggravated by service under the circumstances outlined in paragraphs (c)(3)(i) and (ii) of this section even though there is no evidence of such disease during the period of service. 

With three exceptions, the diseases listed in 38 C.F.R. § 3.317(c)(2) must have become manifest to a degree of 10 percent or more within 1 year from the date of separation from a qualifying period of service as specified in paragraph (c)(3)(ii) of this section.  Malaria must have become manifest to a degree of 10 percent or more within 1 year from the date of separation from a qualifying period of service or at a time when standard or accepted treatises indicate that the incubation period commenced during a qualifying period of service.  There is no time limit for visceral leishmaniasis or tuberculosis to have become manifest to a degree of 10 percent or more. 

Further, if a veteran who has or had an infectious disease identified in column A of 38 C.F.R. § 3.317(d)(2)  also has a condition identified in column B of that section as potentially related to that infectious disease, VA must determine, based on the evidence in each case, whether the column B condition was caused by the infectious disease for purposes of paying disability compensation.  This does not preclude a finding that other manifestations of disability or secondary conditions were caused by an infectious disease.  If a veteran presumed service connected for one of the diseases listed in paragraph (c)(2) of this section is diagnosed with one of the diseases listed in column "B" in the table within the time period specified for the disease in the same table, if a time period is specified or, otherwise, at any time, VA will request a medical opinion as to whether it is at least as likely as not that the condition was caused by the veteran having had the associated disease in column "A" in that same table. 

For purposes of 38 C.F.R. § 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a) (4).  "Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a) (3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, neurologic signs or symptoms.  38 C.F.R. § 3.317(b).

The Board acknowledges the Veteran is competent, as a lay person, to describe symptoms of pain and fatigue.  However, the claimed disabilities of fibromyalgia and chronic fatigue syndrome reflect complex medical conditions which required competent medical evidence to diagnose.  Here, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, his contentions cannot constitute competent medical evidence. 38 C.F.R. § 3.159(a)(1) .

The Board further notes that a thorough review of the competent medical evidence does not reflect the Veteran has been diagnosed with fibromyalgia and/or chronic fatigue syndrome at any time during the pendency of this case.  In fact, the February 2014 and December 2014 VA examinations include findings to the effect the Veteran does not have nor has he ever been diagnosed with either of these claimed disabilities.  The Board has already determined the VA examiners are presumed qualified to render a competent medical opinion, and that the examination findings are adequate for resolution of this case.  Although the December 2014 VA examination indicated, as detailed below, that additional medical testing was required to rule-out all possible clinical diagnoses for these complaints, it was indicated that the evidence was sufficient to rule-out fibromyalgia and chronic fatigue syndrome.

The Board acknowledges that the Court held in McLain v. Nicholson, 21 Vet. App. 319 (2007) that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication.  In this case, however, the record does not reflect the Veteran had a competent medical diagnosis of fibromyalgia or chronic fatigue syndrome at any time during the pendency of this case.

The Board also acknowledges that 38 U.S.C.A. § 1117  and 38 C.F.R. § 3.317  provide that service connection may be established for an undiagnosed illness manifested by recurrent symptoms of pain and fatigue.  However, to the extent the Veteran does report such symptoms as opposed to the specific disabilities of fibromyalgia and chronic fatigue syndrome, the Board has chosen to address them as a separate claim.  Moreover, the record does not reflect his purported symptomatology would warrant a compensable rating under the applicable criteria for evaluating fibromyalgia at 38 C.F.R. § 4.71a, Diagnostic Code 5025; or for chronic fatigue syndrome at 38 C.F.R. § 4.88b, Diagnostic Code 6354.  In pertinent part, both Codes include continuous medication for control among the criteria for the minimum compensable rating of 10 percent, and such does not appear to be demonstrated in this case.  The record does not otherwise reflect the Veteran met any of the other criteria for one of the compensable evaluations under either of these Diagnostic Codes, or that any other Diagnostic Code would be appropriate for evaluating these claims.  In every instance where the schedule does not provide a zero percent evaluation for a Diagnostic Code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

In view of the foregoing, the Board finds that none of the competent medical evidence shows the Veteran was diagnosed with fibromyalgia or chronic fatigue syndrome during the pendency of the case, or symptoms analogous thereto.  Without an actual diagnosis for either of the claimed disabilities, service connection is not warranted for such even under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. §§ 1110 , 1131; and see Brammer  v. Derwinski, 3 Vet. App. 223 (1992).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was observed that 38 U.S.C.A § 1131, as well as other relevant statutes, only permitted payment for disabilities existing on and after the date of application for such disorders.  The Federal Circuit observed that the structure of these statutes "provided strong evidence of congressional intent to restrict compensation to only presently existing conditions," and VA's interpretation of the law requiring a present disability for a grant of service connection was consistent with the statutory scheme.  Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C.A § 1110  to require evidence of a present disability to be consistent with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability).  Simply put, in the absence of proof of present disability there can be no valid claim.

For these reasons, the Board finds that the preponderance of the evidence is against these service connection claims.  As the preponderance of the evidence is against these claims, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought on appeal with respect to these claims must be denied.





ORDER

Service connection for fibromyalgia, to include as a manifestation of undiagnosed illness under 38 U.S.C.A. § 1117, is denied.

Service connection for chronic fatigue syndrome, to include as a manifestation of undiagnosed illness under 38 U.S.C.A. § 1117, is denied.


REMAND

The Board notes, as stated in the prior September 2014 remand, that the February 2014 VA examiner attributed the Veteran's fatigue to insomnia that is a manifestation of his psychiatric disability; and that the Veteran's joint pain was pains of various joints due to osteoarthritis.  However, the Board concluded that 38 C.F.R. § 3.317 required that a medical determination be made that the insomnia to which the Veteran's fatigue was attributed, and the osteoarthritis to which the unspecified joint pain was attributed, were a "chronic multi-symptom illness of partially understood etiology and pathophysiology."  38 C.F.R. § 3.317.  Consequently, the Board remanded the case for clarification on that matter.

The Board also noted in September 2014 that the Veteran's service treatment records reflect he had in-service treatment for headaches, to include treatment records dated in May 1991.  Further, a July 1991 Report of Medical History completed by the Veteran in conjunction with his release from active duty examination noted his endorsement of frequent or severe headache, although the examining clinician did not diagnose a headache disability.  There was also post-service evidence of treatment for recurrent headaches, to include in November 2006.  However, the Board determined the record did not sufficiently reflect whether the Veteran has a currently diagnosed headache disability, or whether any headache disability is related to his military service.  (Emphasis in original).  Consequently, the Board remanded this claim for an examination to clarify these matters.

The Board acknowledges that the December 2014 VA examination included findings regarding the Veteran's complaints of joint pain, insomnia/fatigue, and headaches.  Nevertheless, the Board must find that the examination is not adequate for resolution of these claims.  In pertinent part, the December 2014 VA examination did find that the current symptoms of joint pain, insomnia, and headaches were not an undiagnosed illness and were not due to exposure to Gulf War hazards.  However, the examiner did not explicitly state whether these complaints were manifestations of chronic multi-symptom illness of partially understood etiology and pathophysiology as requested by the Board's remand.  Moreover, as part of the stated rationale for why these complaints were not attributable to an undiagnosed illness, the examiner stated that an undiagnosed illness is a condition that in spite of a complete workup of symptoms, the condition remains without a diagnosis; and that the Veteran's symptoms did not comprise an undiagnosed illness "because the Veteran has not had a complete workup to rule out diagnosable illness."  As such, it indicates that there is additional medical testing that can be done to determine whether the Veteran has a diagnosable illness but which has not been done in this case.  Finally, the examiner addressed the headaches claim as one for an undiagnosed illness, but did not address whether the current complaints were attributable to the in-service treatment for headaches as requested by the Board.  

In view of the foregoing, the Board is requesting further development as set out below.  

Accordingly, the case is REMANDED for the following action:

1.  Request the names and addresses of all medical care providers who have treated the Veteran for headaches, joint pain and insomnia/fatigue since December 2014.  Even if the Veteran does not respond, determine whether there are any outstanding VA treatment records for the pertinent period.  After securing any necessary release, obtain those records not on file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service headache, joint pain and insomnia/fatigue symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded a new examination(s) to evaluate the nature and etiology of his claimed headaches, joint pain, and insomnia.  The claims folder should be made available to the examiner(s) for review before the examination(s).  The examiner(s) should indicate whether all medical testing/work-up has been completed to rule-out any known clinical diagnosis.  

For the Veteran's complaints of joint pain and insomnia/fatigue, the examiner should make a medical determination as to whether or not such condition(s) are "chronic multi-symptom illness of partially understood etiology and pathophysiology" as defined by 38 C.F.R. § 3.317, to include insomnia (to which the Veteran's fatigue was previously attributed) and the osteoarthritis (to which the Veteran's unspecified joint pain was previously attributed).  In this regard, the examiner is advised that this inquiry is prompted by numerous requests from the Court of Appeals for Veterans Claims for such opinions in cases where symptoms and complaints have been attributed to 2 or more known clinical entities (as in this case, a psychiatric disorder and osteoarthritis).  The Court's logic seems to be premised on a view that the existence of 2 or more known clinical entities existing in an individual could itself constitute the existence of a chronic multi-symptoms illness of partially understood etiology and pathophysiology.  

Regarding the Veteran's headaches, the examiner should express an opinion as to whether it is at least as likely as not that any diagnosed headache disorder had its onset during service or is otherwise related to the Veteran's military service, including the headache complaints noted therein.  

A complete rationale for any opinion expressed should be provided.  

4.  After completing any additional development deemed necessary, readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the veteran's satisfaction, the veteran and his representative should be furnished a SSOC, which addresses all of the evidence obtained after the issuance of the last SSOC in January 2015, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


